 THE OHIO MASONIC HOME357The Ohio Masonic HomeandNational Union of Hos-pital and Nursing Home Employees,Local 1199H,an affiliate of Retail,Wholesale and DepartmentStore Union,AFL-CIO. Cases 9-CA-6964 and 9-CA-7069August 8, 1973DECISION AND ORDEROn December 27, 1972, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, General Counsel filed limitedexceptions and a supporting brief, and Respondentfiled an answering brief to General Counsel's excep-tions.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as indicatedhereinafter.1.The Administrative Law Judge found thatRespondent's orally promulgated rule against unionsolicitation and distribution of union literature oncompany time was lawful, and that the threat to dis-charge employees for violating the rule was equallylawful.We disagree.The phraseology used by Respondent in directingemployees not to solicit for the Union or to distributeunion literature was ambiguous. It could reasonablybe interpreted to mean that an employee may notengage in union solicitation or distribution of unionliterature at any time the employee is on the clock,even at a time that the employee has finished his workand is in a nonwork area. InSummit Nursing andConvalescent Home, Inc.,196 NLRB 769 (ChairmanMiller dissenting), the Board found a similar broadno-solicitation rule promulgated in a nursing homeinvalid.Accordingly, we find that by the rule re-stricting union solicitation and distribution of unionliterature during working time Respondent violatedSection 8(a)(1) of the Act. It follows that the threat todischarge employees for violating the rule was equallyvioltive of Section 8(a)(1). We so find.2.The Administrative Law Judge concluded thatRespondent did riot "iolate Section 8(a)(1) by prohib-iting employees from wean,., 'anion insignia while atwork, and Section 8(a)(3) by discharging an employeefor refusing to remove the insignia when ordered to doso.We disagree.In June 1972, some of the employees began wearingblue union buttons about the size of a quarter withwhite print reading "Local 1199" in the middle and"Hospital DivisionAFL-CIO"around the border.Respondent ordered the employees to remove thebuttons and issued a rule against the wearing of unionbuttons during working time.At the time of promul-gation of this rule, Respondent had no similar ruleagainstwearing buttons which were unrelated tounion activities,such as so-called"Smile"buttons or"Jesus Saves" buttons, and employees have in thepast worn such buttons.On July 17, 1972,Respondentdischarged employee Coram Miracle because of hisrefusal to remove his Local 1199 union button fromhis clothing.The Board has long recognized that an employeehas the protected right to wear union insignia while atwork.In the absence of "special circumstances," thepromulgation of a rule prohibiting the wearing of suchinsignia is violative of Section 8(a)(1).' The Adminis-trative Law Judge found the "special circumstances"justifying the prohibition in this case in the necessityof protecting the health and welfare of the residentsof Respondent's facility.We do not agree that thiswas the motivation for the promulgation of the rule.InServiceEmployeesInternational Union Local 50,AFL-CIO (Evergreen Nursing Home and Rehabilita-tionCenter,Inc.),198NLRB No. 101, the Boardfound"specialcircumstances"justifyinga ruleagainst wearing union insignia by personnel in a nurs-ing home,but the circumstances justifying the findingthat the prohibition was adopted for nondiscriminato-ry reasons were much stronger in that case than here.InEvergreen,the employer had since its formationand prior to the union organizing campaign enforceda rule prohibiting employees from wearing any at-tachments to their clothing while at work except forname tags and pins relating to nursing service. Theunion insignia in that case consisted of bright yellowbuttons 1-7/8 and 2-1/4 inches in diameter.The sizeand color of the buttons obviously detracted from theallwhite uniformsworn bythe employees. In thepresent case,in contrast,the prohibition was againstthe wearing of union insignia but not other attach-ments.It was not adopted until the onset of the unionorganizing campaign, and the insignia was noticeablyless conspicuous in size and color than the union but-tons inEvergreen.In all the circumstances, we findthat the prohibition against employees wearing unioninsignia at work was promulgated not because ofRespondent's concern with the health and welfare ofits residents, but to thwart the Union's organizationalcampaign.Accordingly,we find that the promulga-tion of the rule violated Section 8(a)(1) of the Act. Asthe rule was unlawful,we further find that the dis-charge of employee Coram Miracle for refusing to1Floridan Hotel of Tampa, Inc,137 NLRB 1484205 NLRB No. 65 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDadhere to the rule was violative of Section 8(a)(3) and(1) of the Act.AMENDED CONCLUSIONS OF LAWDelete the Administrative Law Judge's conclusions4, 5, and 6 and substitute therefor the following:4.By promulgating and maintaining a no-solicita-tion rule which prohibits employees from solicitingorally for the Union in work areas during their non-working time and distributing union literature in non-workareasduringtheirnonworkingtime,Respondent has violated Section 8(a)(1) of the Act.5.By promulgating and enforcing a rule prohib-iting employees from wearing union insignia while atwork, Respondent has violated Section 8(a)(1) of theAct.6.By discharging Coram Miracle on July 17, 1972,because of his refusal to remove union insignia whileat work, Respondent has violated Section 8(a)(3) and(1) of the Act.7.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in cer-tain additional unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act, we shall order Re-spondent to cease and desist therefrom and take cer-tain affirmative action designed to effectuate thepolicies of the Act.Having found that Respondent violated Section8(a)(3) and (1) of the Act by discharging Coram Mira-cle, we shall order Respondent to offer him immediateand full reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earn-ings he may have suffered as a result of the discrimi-nation against him by payment to him of a sum ofmoney equal to that which he would have earned aswages from the date on which he was discharged tothe date of Respondent's offer of reinstatement, lesshis net earnings during said period. Backpay shall becomputed in the manner described inF.W.Wool-worth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,136 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, The OhioMasonic Home, Springfield, Illinois, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Engaging in surveillance of employee union ac-tivitieswithin the meaning of Section 8(a)(1) of theAct.(b) Promulgating, maintaining in effect, enforcing,or applying any rule or regulation prohibiting its em-ployees from soliciting on behalf of any labor organi-zation in work areas during their nonworking time,and distributing union literature in nonworking areasduring their nonworking time.(c)Promulgating and enforcing a rule prohibitingemployees from wearing union insignia while at work.(d)Dischargingorotherwisediscriminatingagainst any employee because of noncompliance withthe rule against wearing union insignia while at work.(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Rescind its rule against soliciting on behalf ofa labor organization during employees' nonworkingtime in any area of its nursing home, or in distributingunion literature during employees' nonworking timein nonwork areas of its nursing home.(b)Rescind its rule against wearingunion insigniawhile at work.(c)Offer Coram Miracle immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileg-es, and make him whole for any loss of earnings hemay have suffered in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(e)Post at its offices at or near Springfield, Illinois,copies of the attached notice marked "Appendix." 2Copies of said notice, on forms provided by the Re-gional Director for Region 9, after being duly sighedby Respondent's representative, shall be posted 1y theRespondent immediately upon receir* 11,cl eof, and bemaintained by it for 60 crrn ' ,utive days thereafter, inconspicuous places, in;luding all places where notices2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shalllead "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board " THE OHIO MASONIC HOMEto employees are customarily posted. Reasonablesteps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.CHAIRMAN MILLER and MEMBER KENNEDY,dissentingin part:In our view, the Administrative Law Judge's find-ingsand conclusions are correct.' For the reasonsstated by him, we would adopt hisDecision in itsentirety.3On the basis of the credited testimonyof theHome's administrator, theAdministrativeLaw Judgefound that the sole motivation behind the promul-gation of the rule prohibiting the wearing of union buttons by employees waspremised on Respondent's concern that the union buttons, unlike the "smile"and "Jesus Saves" buttons,wouldhave a worryingeffect on the residents thatother buttons would not Our colleagues choose to ignore the fact that thisfinding was basedon a credibilityresolution of the Administrative LawJudge.Consequently, theyhave in effect substituted their own credibilityfinding for that of the AdministrativeLaw Judge. This we refuse to doAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT engage in surveillance of yourunion activities.WE WILL NOT promulgate, maintain, or enforceany rule or regulation which prohibits our em-ployees from soliciting on behalf of any labororganization in work areas of our nursing homeduring their nonworking time, or from distribut-ing literature on behalf of any labor organizationin nonwork areas of our nursing home duringtheir nonworking time.WE WILL NOT promulgate or enforce any ruleprohibiting our employees from wearing unioninsignia while at work in our nursing home.WE WILL NOT discharge or otherwise discrimi-nate against any ew.I loyee because of noncom-pliancewith the rule against wearing unioninsignia while at work.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the National Labor Relations Act.WE WILL offer Coram Miracleimmediate and359full reinstatement to his formerjob or, if that jobno longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or otherrights and privileges, and will make him wholefor any loss of earnings suffered as a result of thediscrimination against him.DatedByTHE OHIOMASONIC HOME(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Federal Office Building, Room 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH, Administrative Law Judge: The Re-spondent Ohio Masonic Home, a nonprofit corporation es-tablished in 1892, operates a permanent home forapproximately 500 aged former Master Masons and theirwives or widows whose average age is more than 80 years,at facilities on a 40-acre tract of land dust west of Spring-field,Ohio.The majority of the residents are nonambulato-ry.These, consisting of about 330, occupy beds in astructure referred to as the Rickly Memorial Hospital. Theremaining 170 residents live in ambulatory resident halls ofanother structure. For admission to the Home an applicant"must be unable to earn a living for himself and must be inneed of a home"and further must agree in writing to turnover to the Home "all property, whether real, personal ormixed, of which he is possessed at the time of making appli-cation,as well as all income he is receiving"or may receiveafter admission to the Home.'The Home employs some 380 employees for the care ofitsaged residents and accompanying administrative andaccessorial services.The complaints herein charge the Home with a numberof violations of the rights guaranteed to employees by theNational Labor Relations Act, and a discriminatory dis-charge.The Respondent's principal or threshold defense to the1The abovefindings of fact arebased primarilyon the published 74thAnnualReport ofthe Home forthe fiscalyear ending June 30, 1971, as itappears in Joint Exhibit I at Appendix E 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaint is a two-fold jurisdictional defense.Its first suchdefense is that it is a nonprofit hospital corporation andtherefore not an"Employer" under the Act because Section2(2) of the Act expressly excludes nonprofit hospital corpo-rations from the definition of an"Employer"subject to theAct.With respect to this defense General Counsel contendsthat the Home is precluded from raising that jurisdictionalplea in this unfair labor practice complaint proceeding be-cause in a prior representation proceeding it had been de-ternuned with finality within the Board that the Home doesnot operate a hospital 2 within the meaning of the Act andthat under Board authority that same issue cannot be reliti-gated here.Further,General Counsel contends that even ifthe same jurisdictional issue is deemed properly present inthis proceeding the findings of fact in the representationproceeding,incorporatedherein bystipulation,would com-pel the same holding that the Home does not operate ahospital within the meaning of the Act and that accordinglythe Home is an Employer subject to charges of unfair laborpractices under the Act.The Home's second jurisdictional defense is a challengeto the allegation in the complaints that it is engaged inoperations "affecting commerce"as defined in Section 2(7)of the Act on the ground that"the economic impact of theOhio Home is uniquely localized within the State of Ohio."Although this defense is raisedby thepleadings,it does notappear to have been argued at the trial and is not listed asan issue in General Counsel's otherwise comprehensivebrief.Itwill be assumed that General Counsel's positionwith respect to this second jurisdictional defense is that thisissue, like the first jurisdictional defense, was determined inthe representation proceeding adversely to the Home andmay not be relitigated here and that in any event if the sameissue were relitigated here the result under the stipulatedfacts would necessarily be the same.The Home's final defense is a denial of the unfair laborpractices alleged by the complaints herein.Summarized anddetailed the issues in this consolidated proceeding are asfollows:1.Whether there may be relitigated here the jurisdic-tional issue decided and determined adversely to the Re-spondent in a prior representation proceeding of whetherthe Respondent as it claims is a nonprofit corporation oper-ating a hospital entitled to exemption from the Act as anonemployer within the meaning of Section 2(2) of the Act.2.Whether there may be relitigated here the jurisdic-tional issue decided and determined in the same prior repre-sentation proceeding adversely to the Respondent ofwhether it is engaged in operations"affecting commerce"within the meaning of Section2(7) of the Actas alleged inthe complaints so as to subject the Respondent to the opera-tion of the Act.3.WhethertheRespondent is in violation of Section2A corporation claiming exemption under Sec.2(2) of the Act as a "hospi-tal" must meet the double requirement of proving that it operates a hospitaland that such operation is strictly a nonprofit operation It is an establishedconceded fact that the Home and all of its facilities,including the structurereferred to as the Rickly Memorial Hospital, are not operated for profit Thusthe only question here involved under Sec 2(2) of the Act is whether theRespondent operates a hospital8(a)(1) of the Act(a) by unlawfully interrogating and threat-ening two employees concerning their union activities, (b)by promulgating and enforcing an unlawfully broad no-solicitation,no-distribution rule, (c)by engaging in unlaw-ful surveillance of employees attending a union meeting, (d)by theoral promulgation of a rule prohibiting employeesfrom wearing union buttons on Respondent's premises, and(e) and by threats to discharge employees wearing unionbuttons.4.Whether Respondent is in violation of Section 8(a)(3)and (1) of theAct byits discharge of an employee for hisrefusal to remove his union button.The complaint in Case 9-CA-6964 was issued on May 26,1972, pursuant to a charge filed on April 13, 1972, and dulyserved on Respondent. The complaint in Case 9-CA-7069was issued on July 19, 1972,pursuant to a charge filed onMay 25,1972, and duly served on the Respondent.The twocases were consolidated for hearing by an order dated July19, 1972.The consolidated case was heard on September5, 1972,at Springfield,Ohio. Briefs filed by counsel on October 10,1972, have been carefully reviewed and considered.For reasons hereinafter indicated,it is found that theheretofore determined jurisdictional questions of whetherthe Respondent is an employer subject to the Act and ofwhether the Respondent is engaged in operations affectingcommerce can be relitigated in the present complaint case.Also for reasons hereinafter indicated it is found that theRespondent engaged in only one of the unfair labor practic-es alleged in the complaints.Upon the entire record in the case and from my observa-tion of the witnesses,Imake the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSA. The Evidentiary Facts of Respondent's Operations asRelated to the Question of Whether it Operates aHospital (Nonprofit) as Distinguished From anExtended Care Nursing HomeBoth complaints under paragraph 2 allege that, "Respon-dent,an Ohio corporation,operates a proprietary nursingand convalescent home at Springfield,Ohio." The Respon-dent in its answers deny the allegation.Counsel for GeneralCounsel at the trial orally amended the allegations to read,"Respondent, an Ohio nonprofit corporation, operates anursing and convalescent home at Springfield, Ohio." 3Respondent's denial of the original allegations also standsfor the amended allegations except that it admits that itsoperationsarenonprofit.Asheretoforenoted,Respondent's position is that it operates a hospital (nonpro-fit) exempt from the Act, not -tended nursing and con-valescent home.No testimony was offered at the trial in support or denialof the amended allegation.Instead both parties by agree-3The amendment to the complaint as stated above is clarified by questionsput to counsel for the GeneralCounsel TheHome is actually located justwest of Springfield(Joint Exhibit1,Appendix E ) THE OHIO MASONIC HOMEment rely on the record 4 established in a prior representa-tion proceeding in Case 9-RC-9602 for the basic facts relat-ing to the amended allegation. The parties to the representa-tionproceedingwere theRespondentherein,as"Employer," and the National Union of Hospital and Nurs-ing Home Employees, Local 1199H, an affiliate of Retail,Wholesale and Department Store Union, AFL-CIO, theCharging Party herein, as "Petitioner."A "Decision and Direction of Election" was issued in thatproceeding by the Regional Director for Region 9 on July21, 1972. The Regional Director found and concluded thatthe Respondent did not operate a hospital within the mean-ing of Section 2(2) of the Act. The Home filed a request forreview of the Regional Director's Decision and Direction ofElection. The Board by telegram dated August 8, 1972,denied the request on the ground that it "raises no substan-tial issues warranting review."The Respondent does not dispute the evidentiary findingsof fact set forth in the Regional Director's Decision andDirection of Election on the operations of the Home. On thecontrary, counsel for the Respondent stated at the trialherein that, "We are relying on the evidence presented pre-viously [i.e., in Case 9-RC-9602]." Moreover, the Respon-dent specifically disclaims any new evidentiary factsbearing on the question of whether the Respondent operatesa hospital (nonprofit) exempt from the Act.For a description of Respondent's operations in the vicin-ity of Springfield, Ohio, I adopt the following undisputedevidentiary findings of fact from the Regional Director'sDecision and Direction of Election.The Employer, a nonprofit Ohio corporation, operatesa 40-acre facility known as the Ohio Masonic Home,at Springfield, Ohio. It is controlled by the MasonicLodges of the State of Ohio and its general policies areformulated by a non-salaried board of trustees. It con-sists primarily of a rest home, which houses approxi-mately 170 residents, and an adjacent 330-bedstructure referred to as Rickly Hospital. In order to beeligible for admission to either facility, an individualmust have been a Master Mason for at least five yearsor the widow of an individual who had been a MasterMason for at least five years at the time of his death.Upon being accepted for admission, a resident is re-quired to assign all his assets to the Employer. Theseassets are used to defray the cost of the care extendedthe resident. If a resident has any assets left at hisdeath, they become part of the Employer's estate. Oncean individual is admitted by the Employer, he mayremain for life without additional cost. The fact that hisassetsmay be depleted is immaterial. The Employermust depend on contributions from various MasonicLodges and revenues derived from certain endowmentfunds to defray all other expenses.The recorddisclosesthat the Rickly facility is a two-For convenience the full record in the representation proceeding, includ-ing the transcript of testimony and all exhibits therein, have been duplicatedand made part of the record herein as Joint Exhibits I and 2361winged six-floor structure. Virtually all its patients arebedridden or mentally incapable of caring for theirneeds. It is not a member of the American HospitalAssociation, nor is it accredited by the Joint Commis-sion of Accreditation of Hospitals.The facility [Rickly Hospital] has no full-time medicalstaffper se,but has entered into an agreement withthree local physicians to provide such medical adviceand treatment as required by its patients. The medicalservices provided by these doctors are also available tothe rest home patients. There is no internal or majorsurgery performed at Rickly. If a patient needs surgery,he is transferred to a local hospital. A patient is alsoremoved to a local hospital if he becomes seriously illor if he should be involved in an accident. . . . Thefacility does not provide care of any type for patientsother than its own residents and does not accept non-resident patient referrals under emergency or any othercircumstances.After an individual is accepted for admission by theEmployer, he is assigned to its Rickly facility for amedical evaluation. Based on this evaluation, a deter-mination is made as to whether he will be assigned toRickly or the rest home. The primary criteria consid-ered in making this decision is whether the resident isambulatory and capable of self-care. If a resident isambulatory and capable of self-care, he is assigned tothe rest home; otherwise he is assigned to the Ricklyfacility. This is also the criterion used by the Employerin differentiating between Rickly and the rest homefacilities in the instructions issued its employees. Oncean individual is assigned to the Rickly facility, it isnormally for life. If a resident should go on vacation,or if he is transferred to a hospital, his room at Ricklyremains vacant in anticipation of his return.As of June 30, 1971, the Homes had 189 male residentsand 288 female residents. As heretofore noted the averageage of the residents is more than 80 years. Forty-seven ofthe residents are in their nineties. One has attained the ageof 100. For the fiscal year ending June 30, 1971, the Homehad 112 deaths, 99 admissions, and only 4 discharges. Forthe same fiscal year the Home had an operating income of$3,310,436 as against an operating expense of $2,771,802.5Only two of the seven or more buildings on the situs ofthe Homes are used to house its residents; one is essentiallya rest home which as heretofore noted houses about 170ambulatory residents and the other is the facility known asthe Rickly Memorial Hospital which houses approximately330 bedridden residents or residents who are mentally inca-pable of caring for their needs. The remaining buildings areused for administrative or accessorial purposes.From the salient evidentiary findings set forth above andthe full record in the representation proceeding, the Region-alDirector and the Board, by its denial of the request forreview of the Regional Director's decision, found and de-5Abstracted from the Home's Seventy-Fourth Annual Report as con-tained in Appendix E in Joint Exhibit I 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermined that the Home, although a nonprofit corporation,was not a corporation "operating a hospital" within themeaning of Section 2(2) of the Act and that the Respondentwas therefore an employer within the meaning of the samesection of the Act and accordingly subject to the Act.Discussion and ConclusionsWhile the General Counsel contends that the prior juris-dictional finding in the representation proceeding that Re-spondent does not operate a hospital may not be relitigatedin the instant unfair labor complaint proceeding under theauthority ofGreene County Farm Bureau Cooperative Associ-ation, Inc.,132 NLRB 1592 (1961), enfd. 317 F.2d 355 (C.A.D.C., 1963), andN.L. V. Casino Corporation d/b/a/ SilverNugget,174 NLRB 42 (1969), the fact is that the questionof whether Respondent operates a hospital as against anextended care nursing facility hasin factbeen relitigatedhere under the issue raised by the amended pleading hereinof whether Respondent "operates a nursing and convales-cent home Springfield." This follows from the fact thatcounsel for both General Counsel and the Respondent sub-mitted the question of proof on whether the Respondentoperates a nursing and convalescent home as distinguishedfrom a hospital, solely on the record established in the repre-sentation proceeding as neither offered or claimed any newevidence on the question and Respondent specifically dis-claimed any new evidence on the issue.In any event I am in agreement with Respondent that thesame Court of Appeals for the District of Columbia whichrendered the above citedGreene County Farmopinion is-sued a subsequent opinion inAmalgamated Clothing Work-ers of America v. N.L R B.,365 F.2d 898 (C.A.D.C., 1966),which in effect limits its earlier ruling inGreen County Farmagainst the relitigation of jurisdictionalissuesin complaintcasesto a prohibition of relitigation inrefusal to bargaincasesinvolving "the scope of the appropriate unit and em-ployees therein" as determined in a prior representationproceeding. The rationale given by the court for the prohibi-tion of the relitigation in refusal-to-bargain cases of priorappropriate unit determinations in representation proceed-ingsis that to allow such relitigation would cause undue andunnecessary delays in representation elections contrary toCongressional intent. The present proceeding does not in-volve a refusal-to-bargainissue;it involves only allegedinterferences with the rights of organization. In such situa-tions the court inAmalgamatedheld that, "Where the reliti-gation issue is not refusal to bargain, but rather interferencewith rights of organization, the proceedings are not so relat-ed as to foreclose presentation to the Board of the underly-ing issues." See also, to same effect,Heights Funeral Home,Inc. v. N.L.R.B,385 F.2d 879 (C.A. 5, 1967), andN.L.R.B.v.Union Brothers, Inc.,403 F.2d 883, footnote 8 (C.A. 4,1968).Thus under the court's opinion inAmalgamatedthe issueherein of whether the Respondent "operates a hospital" isrelitigable as the relitigationissueis not a refusal to bargain,but rather "interference with rights of organization."Wholly aside from the authority of theAmalgamatedde-cision for the relitigability of the jurisdictionalissue hereinvolved,it iswell settled that the existence of statutoryjurisdiction may be raised at anytime.N.L.R.B. v. PeytonFritton Stores, Inc.,336 F.2d 769 (C.A. 10, 1964).For thesereasonsI conclude that the question of whetherthe Respondent operates a hospital is relitigablein this un-fair labor proceeding.The principal evidentiary facts on that question havebeen set forth above by adoption from theRegionalDirector's findings of fact in his "Decision and Direction ofElection." In addition I adopt by referenceall the remainingfindings of fact in Regional Director's Decision.Basedon such evidentiary findings, I find and conclude,as did the Regional Director, that the Respondent is anemployer within the meaning of the Act and adopt andmake as my own the Regional Director's rationale for thedecision as set forth in his Decision and Direction of Elec-tion and affirmed (in effect) by the Board, to wit:In view of the above [i.e., the findings of fact asin largepart set forth above], and the record as a whole,notingparticularly the fact that the facilitydoesnot acceptemergency or other nonresident patients, that it has nofull-timemedical staff, that its patients are normallylife-timeresidents, that it has no facilities for surgery,and that it transfers patients who are seriouslyill or inneed of surgery to other local hospitals, I find that theRickly [Hospital] facility is not the type of institutionwhich is granted statutory immunity under Section 2(2)of the Act. It is at most an extended nursing facility.The fact that the Employer characterizesitself as some-thing other than a nursing home doesnot remove itfrom the category of facilities over which the Board willassert jurisdiction. Accordingly I find that the Employ-er isengaged in commerce within themeaning of theAct.Evangelical Lutheran Good Samaritan Society,191NLRB 350; TheSwanholm,an operationof the MartinLuther Foundation, Inc.,186 NLRB 45;Rosewood, Inc.,185 NLRB 193;GoodSamaritanHospital,185 NLRB198;Bethany Home for the Aged,185 NLRB 191;Drex-elHome, Inc.,182 NLRB 1045.In addition and independently of the jurisdictional deter-minationsin the Regional Director's Decision and Direc-tion of Election in Case 9-RC-9602, and based on anindependent study of the entire record in that representa-tion proceedingas hereinincorporated, I find and concludethat the Respondent does not operate a hospital within themeaningof Section 2(2) of the Act and that accordingly theRespondent is an employer within themeaning of the sameSection 2(2) of the Act and therefore subject to prosecutionfor the unfair labor practices alleged in the complaint.Respondent's reliance on hospital definitionsas a basisfor the findings it seeks here that it operates as a hospitalrather than a nursing home is without merit. There can beno quarrel with the definitions the Respondent cite of whatconstitutes a hospital; the difficulty is thatRespondent'soperations do not match such definitions. To take only thefirst definition of a hospital advanced by the Respondent,namely, that a hospital is "an institution for the treatmentof the sick" (The American Illustrated Medical Dictionary,21st Ed.),it isobvious from the record that theRespondent,The Ohio Masonic Home, is not a hospital but what itsname implies,a home for aged Masons until death. Foradmissionto the Home an applicantmustshow that he or THE OHIO MASONIC HOMEshe is unable to work and must turn over to the Home allhis or her property and income; thus applicants for resi-dence who are accepted become virtually paid-up pension-ers of the Home for life. Although the majority of thepresent residents are incapacitated to the point of beingnonambulatory due to the ravages of age, it is obvious thatthey did not enter the Home for treatment of their illnessesor incapacities but primarily for the nursing care they needor will need as the infirmities of old age take effect, untiltheir death.By contrast a hospitalis an"in and out" institution. Hos-pitals are not places where patients sign up to remain for therest of their life. As hospitals are used for the treatment ofthe sick, the patient turnovers at hospitals are obviouslytremendous whereas at the Home the turnover of residentsis almost invariably by death only, as the average age of its500 residents is over 80 years and the average annual deathrate appears to be more than one-fifth of their number.Similarly, contrary to Respondent's contention, the Homedoes not meet the functional definition of a hospital enunci-ated by the American Hospital Association for registrationas a hospital by the Association. The preamble of AHA's"Requirements for Accepting General or Special Hospitalsfor Registration"setsforth the following primary functionaldescription of a hospital:Function: The primary function of the institution is toprovide patient services, diagnostic and therapeutic,for a variety of medical conditions, both surgical andnonsurgical.As shown above, the primary function of the Rickly Hos-pital is to provide nursing care for the remaining life of itsgreatly aged residents. The Home is not and has never beenregistered as a hospital by the AHA or any other profession-al body and could not in any event meet the professionalrequirements by such bodies for registration, if for no otherreason than that it does not maintain "an organized medicalstaff" as required by the AHA since the record herein showsthat the Rickly facility has only a contractualarrangementwith three local physicians 6 to provide such medical adviceand treatment as are required by its residents. Finally, theRespondent seeks to distinguish the facts in the present casefrom those in numerous other cases I in which the Boardfound the employer to be a nursing home as a basis forobtaining a contrary finding that Respondent operates ahospital within the meaning of Section 2(2) of the Act,rather than a nursing home. But any realistic comparison ofthe factual situation in such nursing home cases with thatin the instant case compels the conclusion that in their basicrealitiesthey are thesameand that accordingly the holdingin such cases are applicable here.As part of Respondent's attempt to distinguish its situa-tions from the cited cases in which the Board held thatsimilar institutions are not statutory exempt hospitals buton the contrary are nursing homes, the Respondent points6At the time of the trial herein the number of physicians under suchcontractual arrangement had been reduced from three to twoiDrexel Homes, Inc,182 NLRB 1045,Evangelical Lutheran Good Samari-tan Society,191NLRB 35,Rosewood, Inc,185 NLRB 193,Bethany Homefor the Aged,185 NLRB 191,The Swanholm, an operation of The MartinLuther Foundation, Inc,186 NLRB 45363to the fact that its Rickly facility is registered as a "hospital"with Ohio's Department of Health pursuant to Ohio statutealthough it is conceded that there is no provision in the lawsof Ohio for the licensing of hospitals within the State. Themere fact that the Respondent chose to register its Ricklyfacility as a "hospital" with the Ohio Department of Healthdoes not change the historical and true character of thefacility as a nursing home for aged and for the most partchronically ailingMaster Masons into a hospital whose"primary function ... is to provide patient services, diag-nostic and therapeutic, for a variety of medical conditions,both surgical and nonsurgical," in accordance with theAmerican Association of Hospital's definition of a hospital.On the contrary, in line with the facts, the Rickly facilityfits precisely into the American Hospital Association's de-finition of a nursing home as:An establishment with permanent facilities that includein-patient beds; and with medical services, includingcontinuous nursing services, to provide treatment topatients who require in-patient carebut who do notrequire hospital services[Emphasis supplied.][BethanyHome for the Aged, supra. ]B.Findingsof Fact asRelatedto Issue ofWhetherRespondentIs EngagedinOperations"AffectingCommerce"Within theMeaning of Section 2(7) ofthe ActIt is established under the pleadings that the Respondentin the course and conduct of its business in a representativeperiod, as reflected by the past 12 months prior to the is-suance of the complaints herein, received gross revenues inexcess of $100,000 and that during the same period pur-chased goods and materials valued in excess of $50,000from suppliers located in the State of Ohio, each of whom,in turn purchased and received goods and materials valuedin excess of $50,000 directly from manufacturers locatedoutside the State of Ohio.Despite these admissions in its pleadings, the Respondentin its answers denies that it is engaged in "commerce" andin operations "affecting commerce" as defined in Section2(6) and (7) of the Act, respectively. However, by its brief,itnow appears that Respondent is no longer denying thatit is engaged in "commerce" as defined in Section 2(6) of theAct, but that it still denies that it is engaged in operations"affecting commerce" as defined in Section 2(7) of the Act.In the aforementioned prior representation proceeding inCase 9-RC-9602, the Regional Director for Region 9 in hisDecision and Direction of Election determined that theRespondent was engaged in "commerce" and in "opera-tions affecting commerce" as defined in Section 2(6) and (7)of the Act. General Counsel appears to take the positionthat this jurisdictional determination by the Regional Direc-tor, as in effect affirmed by the Board by its denial ofRespondent's request for review thereof, is not relitigable inthis unfair labor practice proceeding. For the reasons here-tofore stated above for allowing the Respondent to relitigatethe question of its claimed exemption from the Act as analleged nonemployer under the Act, I find and concludethat the Respondent is entitled to relitigate here its jurisdic- 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional claim that it is not engaged in operations "affectingcommerce."On the question of whether Respondent's operations af-fect commerce, I adopt the findings of the Regional Direc-tor in his aforementioned Decision which reads as follows:The Employer further urges the Board to decline toassert jurisdiction over its operations on the basis thatits impact on commerce is minimal. The Employer bas-es this claim on the fact that its non-profit status ren-ders it non-commercial in nature, that its residents,with one or two exceptions, are from the State of Ohio,and that it does not participate in medicare or otherstate or federal funded programs. The record disclosesthat all of its residents are from the State of Ohio orsponsored by an Ohio Masonic lodge. With the excep-tion of his hospital coverage, an individual's participa-tion in the medicare program is cancelled at the timehe is admitted as a resident by the Employer. The hos-pital coverage is maintained in case it becomes neces-sary to transfer the resident to a hospital. The recordfurther discloses that during the past year, the Employ-er received gross revenues in excess of $250,000. Dur-ing the same period, it purchased goods valued inexcess of $50,000 from points outside the State of Ohiowhich it caused to be shipped directly in interstatecommerce to its Springfield, Ohio location, TheEmployer's impact on commerce is neither influencednor lessened by its non-profit status. The fact that itdoes not participate in medicare or other state or feder-al funded programs is not controlling. .. .Discussion and ConclusionsAlthough the Respondentin itsbrief forthrightly admitsthat its "out-of-state purchases would be sufficient to estab-lish the requisite substantial impact on interstate com-merce,"itneverthelessseeksadetermination that`jurisdiction does not exist under existing Board criteria."In support of its position, Respondent points to the fact thatits physical operations are wholly localized within the StateofOhio, that its economic support comes solely fromsources within the State of Ohio, that it does not participatein any federally funded or administered programs, and thatit does not receive any income from any private nationallyoperated health insurance companies.Respondent does not dispute the fact that the Board inDrexel Home, Inc.,182 NLRB 1045, established the policyof asserting jurisdiction over nonprofit nursing homes suchas the Respondent's operations which receive annual grossrevenue in excess of $100,000 as the Respondent hereindoes. But Respondent calls attention to a factual differencebetween its situation and that inDrexel Homewhich it urgescalls for a different conclusion herein. This is that the Re-spondent does not participate as shown in the above find-ingsin any federally funded or administered programswhereas the Board found that theDrexel Homeparticipates"in various national health and welfare programs financedwith funds flowing from the Federal Government." Re-spondent contends that the "primary basis" for the Board'sassertionof jurisdiction inDrexelwas its finding thatDrexelparticipated in federally administered health insurance andnationally operated private health insurance companies. Be-cause of the absence of that factor in the present case, theRespondent seeks a finding that its operations, contrary toDrexel's,do not substantially affect commerce and an ulti-mate finding that the Board does not have jurisdiction ofthis proceeding.However, an analysis of theDrexeldecision fails to showthat the Board's "primary basis" for its holding of jurisdic-tion therein wasDrexel's"participation in various nationalhealth and welfare programs" because the Board in theDrexeldecision specifically states that such participationwas one factor,"inter aha"for its decision. (182 NLRB at1046) This appears even more clearly from a later sentencein the Board'sDrexeldecision which reads, "Accordingly,forallthe reasons set forth hereinandinUniversity Nursing[168NLRB 263], and because the Employer receives inexcess of $100,000 in gross revenues per annum, we find thatitwill effectuate the policies of the Act to assert jurisdictionin this proceeding." (Emphasis supplied.) InUniversityNursing,the Board determined that operations of thatemployer'sproprietary"home for the aged" substantiallyaffects commerce and accordingly asserted jurisdiction overthe facility. InDrexel Home, supra.the Board extended thatjurisdictional holding overprofitmakingnursing facilities tosimilarnonprofitfacilities, such as is involved in the instantcase. It would appear from a careful reading ofUniversityNursingandDrexel Homethat the basic reason for theassertion of jurisdiction over both proprietary and nonprofitnursing homes for the aged is the overwhelming growth ofsuch facilities in recent years and resulting economic impacton the National economy. SeeUniversityNursing,168NLRB at 264.The idiopathic variation in Respondent's factual situa-tion that it does not participate in any nationally operatedprivate health insurance companies cannot justify an ex-emption for the Respondent from the Board's general policyof asserting jurisdiction over nonprofit operations of nurs-ing facilities for the aged such as the Respondent's in viewof the admitted fact that Respondent's operations do meetthe $100,000 gross revenue jurisdictional standard estab-lished for such facilities. As stated by the Supreme Court inN.L.R.B. v. Reliance Fuel Oil Corporation,371U.S. 224(1963), "Whether or not practices may be deemed by Con-gress to affect interstate commerce is not to be determinedby confining judgment to the quantitative effect of the activ-ities immediately before the Board."From all the evidence of record I find and conclude, asdid the Regional Director in his prior Decision and Direc-tion of Election, that Respondent's operations affect com-merce within the meaning of Section 2(7) of the Act.IIUNFAIR LABOR PRACTICESA. BackgroundAs heretofore noted, the Respondent has about 500 agedresidents in its rest home and Rickly Memorial Hospital. Itemploys approximately 380 service and maintenance em-ployees to look after the residents, consisting for the mostpart of nurses aides and assistants, orderlies, cooks, kitchenhelpers, housekeepers, ground keepers, custodial employ- THE OHIO MASONIC HOMEees, drivers, occupational therapy aides, physical therapyaides, and orderlies.Sometimeearly in 1972, the Charging Party, Union here-in, started a campaign to organize Respondent's service andmaintenanceemployees.B. Alleged Unlawful Interrogation and Threatsand Unlawful No-Solicitationand No-Distribution RuleKeith M. Bruster has been administrator and chief execu-tive of the Home since September 1970. Prior to the ap-pointment to his present position, he had some 10 years ofexperience as a hospital administrator in the East. By hisown admission, Bruster became aware of the Union's effortsto organize the Home in March and April 1972. On April7, 1972, he called two of the Home's nurses' assistants,Sandra Maurice and Kristin Ohlson, separately into theoffice of the Home's director of nursing, Mrs. MacDonald.8To avoid confusion, the twonurses'assistants will be re-ferred to by their first names. At the time they were calledin they had been employed at the Home for a little over 1year. Each had signed a union authorization card prior toher interview by Bruster.Bruster testified that he made substantially the samestatementsto Sandra and Kristin in his separate talks withthem on April 7, 1972.Preliminarily, Bruster's undisputed testimony establishesthat the Home has a rule which forbids all nurses' assistantsfrom discussing any personal matters or anything else thatdoes not pertain to patient care with patients in order toavoid disturbing or upsetting the mental equilibrium of theHome's residents. All nurses' assistants are informed of therule during training courses they must go through to becomea nurses' assistant.Sandra and Kristin admit that they wereso instructed during their training program and that theywere fully aware of the rule at the time they were called into seeBruster.Bruster testified that in his talk with Kristin on April 7,1972, he informed her that while he was not accusing her ofsuch conduct, it had been reported to him that she wassoliciting other employees on the nursing floor to join theUnion and that she had been heard discussing union prob-lems in frontof the Home's residents. He reminded her ofthe rule against disturbing and upsetting residents with out-side problems. He told her that she could talk all she wantedabout the Union at break and lunch periods, but instructedher that she was to abstain from engaging in union talk onthe nursing floors and in the presence of the Home's resi-dents.Bruster testified that he made the same general remarksand instructions to Sandra in his separate talk to her earlierthat same day.He further denied questioning or threatening either Kris-tin or Sandra concerning their union activities.Kristin's testimony of what Bruster had to say to her attheApril 7 conference is substantially in accord withBruster's testimony. In her direct testimony, Kristin made8Although present at these talks, Mrs McDonald was not offered by eitherparty as awitness365no claims that Bruster interrogated or in any way threat-ened her concerning her union activities. On the contrary,her testimony shows that Bruster told her "he didn't care"what she thought about unions and that if she wanted tojoin a union, it was all right with him. But her testimonyshows that Bruster did tell her that it had come to his atten-tion that she had been passing out union leaflets such as theone he held in his hand and that he ordered her to refrainfrom passing out such union literature "on working time"and also to refrain from talking to other employees aboutthe Union "on his time," meaning, the Respondent's time.He told her, however, that if she wanted to talk about theUnion to other employees, she was free to do so at lunch-breaks.Sandra testified that Bruster opened his separate inter-view with her by telling her that whatever the employees ofthe Home did with their own time and money on unionactivities was their own business, but then "went on to ask"if she had received anything in the mail from the Union andif she had signed a card for the Union and if she had beenpassing out union literature.Sandra's testimony shows, however, that the main thrustof Bruster's talk with her was his order that she refrain frompassing out union literature or talking to other employeesabout the Union "on Company time" and that in this con-nection he further told her that any one caught engaging insuch conduct "on Company time" would be fired on thespot immediately.The record shows that at the time Bruster ordered Kristinand Sandra to refrain from union solicitations and from thedistribution of union leaflets on worktime, the Respondenthad no similar or parallel rule against solicitation on work-time for causes other than union membership or against thedistribution of literature on worktime unrelated to unionmatters. On the contrary, the record shows that the Homefreely permits employees to solicit and pass out brochureson worktime for such things as Avon, Stanley products, andTupperware.Discussion and ConclusionsIn the complaint in Case 9-CA-6964, it is alleged that theRespondent's supervisor, Bruster, on April 7, 1972, interro-gated an employee about her union activities in violation ofSection 8(a)(1) of the Act. The testimony of Sandra Mauricewas offered in support of that allegation. As shown in thefindings, Sandra testified that when she was summoned tosee Administrator Bruster on April 7, 1972, he questionedher about whether she had received anything in the mailfrom the Union, whether she had signed a union card, andwhether she had been passing out union literature.Bruster flatly denied making any such inquiries of Sandraor of Kristin. However, only Sandra claimed interrogationinto her union activities by Bruster. There is nothing inKristin's testimony to suggest that Bruster interrogated her.In this directly conflicting testimony between Bruster andSandra, I credit Bruster's denial that he had questionedSandra about her union activities for severalreasons. Oneis that since both Sandra and Kristin were called in byBruster primarily for a warning against talking to residentpatients about their union activities, it is not very likely that 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDBruster would interrogate only Sandra about her union ac-tivitiesand not Kristin. Another reason for creditingBruster's denial is that the testimony of both Sandra andKristin shows that Bruster went out of his way to tell themat their separate meetings with him that whatever unionactivities they engaged in on their own time was strictly theirown business.Thus, Sandra's testimony that Bruster inter-rogated her about her union activities is inconsistent withher open admission that Bruster opened the interview withhis assurance to her that the Respondent's employees werefree to engage in any union activities they desired if doneon their own time and money. It does not seem likely thatBruster as the responsible general manager of the Homewould make that assurance and then immediately violatethe assurance by questioning Sandra about whether she hadreceived anything in the mail about the Union or had signeda union card.Finally, I credit Bruster's denial because heimpressed me as having the superior memory and a personalintegrity and sincerity at least equal to that of Sandra.I find and conclude that General Counsel failed to sub-stantiate the allegation of the complaint that Bruster onApril 7, 1972, interrogated an employee, Sandra Maurice,about her union activities.Accordingly,that allegation willbe recommended for dismissal for failure of proof.The next issue for resolution arises out of the allegationof the complaint in same Case 9-CA-6964 that on April 7,1972, theRespondent through Bruster orally promulgatedan unlawfully broad no-solicitation and no-distribution rule"during employees'non-work time"and"in non-work areas "(Emphasis supplied.)For proof of this allegation,counsel for General Counselrelies on the same testimonygiven byKristin Ohlson andSandraMaurice on the instructionstheyreceived fromBruster at their separate conferences with him on April 7,1972, as set forth in the findings of fact above.The testimony of neither Kristin nor Sandra shows thatBruster ordered them to refrain from soliciting other em-ployees "during non-work time" or from passing out unionliterature"in non-work areas,"as alleged in the complaint.On the contrary,their testimony shows that Bruster orderedthem to refrain from such conductonly"on working time."There is nothing in the testimony of either Kristin or Sandrato show that Bruster ordered them to refrain from solicitingunion support"during non-work time" or from distributingunion literature"in non-work areas."Although this is evi-dent from the findings of fact above based on the testimonyof Kristin and Sandra, it ismore clearly brought out by theverbatim testimony of the two employees. Thus under herdirect examination by counsel for General Counsel, Kristintestified as follows:A. [By Kristin]Iwent into the room and sat downand Mr.Bruster came in and he pulled a Union leafletand said,"Ihave been told you have been handingaround such literature as this."Q. You saw it?A. Yes.He told me he didn'tcare what I thoughtand, if I wanted to get a Union and pay monthly dues,itwas all right with him,but that I wasn't to do thesethingson his time.. . .[Emphasis supplied.]Q. Did he say anything about talking?A. Yes,and that included talking about the Union,discussing it with fellow employees.Q.What did he say in his words?A. Not to talk about the Union with other employ-eeson his time;that, if I wanted to talk about the Unionwith someone, to go up to them at the lunch hour andsay that I would like to talk to them about it and couldwe talk about it later, maybe at their house. [Emphasissupplied.]Q. Did he mention passing out leaflets?A. He said not to do it.Q. Did he say when, where?A. Noton working time.[Emphasis supplied.]Q. Did he say anythingelse about that?A.Well, at the end of the conversation, he said,"This is an order. Do you understand what thatmeans?"Similarly, Sandra's verbatim testimony likewise showsthat Bruster ordered her to refrain from union solicitationand the distribution of union leaflets only on company time.Under direct examination by counsel for General Counsel,Sandra testified:Q. Did he [Bruster] say anything else during thatconversation?A.Well, you know,he made the statement that therewas not tobe anyunion literature passed out onCom-panytimeand that anyone caught doing thison Compa-ny time . ..would be fired immediately on the spot.[Emphasis supplied.]Q.Did he[Bruster] mention anything about passingout literatureon Companytime? .. .A. Not pass out literature or talk about the Unionon Company time.[Emphasis supplied.]In view of this complete failure of proof of the allegationof the complaint that Respondent on April 7, 1972, promul-gated a no-solicitation and a no-distribution rule applicable"during employees' non-work time"and "in non-work ar-eas," the allegation will be recommended for dismissal.Finally, in connection with the event of April 7, 1972, thecomplaint under two subparagraphs in Case 9-CA-6964alleges threats by Respondent against two employees inviolation of Section 8(a)(1) ofthe Act.Under paragraph 5(b) of the complaint it is alleged thatRespondent threatened an employee with discharge for dis-tributing union literaturein nonworkareas or for solicitingon behalf of the Union innonwork time.The testimony ofSandra was also offered in support of that allegation.Under paragraph 5(c) it is alleged that Respondentthreatened another employee for distributing union litera-ture innonwork areasand soliciting on behalf of the Unioninnonwork time.The testimony of Kristin was offered insupport ofthatallegation.In the case of Sandra,her testimony, as shown in theabove findings, shows that Bruster told her he would fireany employee who passed out union literature "on Compa-ny time." This is denied by Bruster.In the case of Kristin,there is no direct evidence thatBruster made any such direct threats to her with reference THE OHIO MASONIC HOME367to the distribution of literature or the solicitation of unionsupport "on Company time," but it can be inferred from hisstrict order to her to refrain from engaging in such conduct"on Company time" that she would be fired if she disobeyedthe order. Bruster also denied making any threats to her.It is not necessary to resolve these conflicts of testimonybecause the complaint does not allege threats of dischargefor distributing union literature or for soliciting union sup-porton company time,it charges only threats of dischargefor the distribution of union literaturein nonwork areasandfor soliciting in behalf of the Union duringnonwork time.Asitwas found above that the Company never issued any rulesagainst the distribution of union literature in nonwork areasor against union solicitation on nonwork time and as therecord is totally devoid of any threats of discharge by theRespondent for such conduct, it will be recommended thatthe subparagraphs of the complaint here under consider-ation be dismissed for failure of proof?In summary I find and conclude that there has been atotal failureof proof on all of the unfair labor practicesalleged in the complaint in Case 9-CA-6964 and according-ly I will recommend a dismissal of that complaint in itsentirety.C. Alleged Unlawful Surveillance orImpression ThereofJamesR. Goff is the supervisor of the Home's dietarydepartment. The complaint in Case 9-CA-7069 chargesGoff with engaging in surveillance and/or creating the im-pression of engaging in surveillance of Respondent's em-ployees while theywere engagedin activity on behalf of theUnion.The Respondent in its brief states that it "does not defendthe apparent surveillance activities of Mr. Goff," but ap-pears to seek condonment for Goff's conduct on the groundthat Administrator Bruster "neither ordered nor suggestedhe take such action."Briefly the facts on the incident here under considerationare these.The testimony of Betty Suttles, one ofRespondent's housekeeping aides, and the aforementionedSandra Maurice, show that they saw Goff on May 18, 1972,sitting in his parked car near the YWCA building where theHome's employees were having a union organizationalmeeting and that he was observing the identity ofRespondent's employees as they were entering the YWCAbuilding.Goff did take the stand to deny the conduct ascribed tohim as shown above. Bruster denies that he ordered orsuggested to Goff that he stand watch over who was attend-ing the union meeting.Discussionand ConclusionUnder the above undisputed findings and Respondent'sadmission that it does not defend Goff's conduct as set forthin the findings, it is found that the Respondent has engagedin unlawful surveillance of the union activities of its employ-9 If it were necessary to resolve these conflicts of testimony, I would creditthe testimony that such threats were made or impliedees in violation of Section 8(a)(1) of the Act. It is wellestablished that proscribed conduct by a lower echelon su-pervisor is not excusable because his conduct was not au-thorized or within the knowledge of the supervisor of thesubordinate supervisor.D. Remaining Alleged Unfair Labor PracticesThe remaining issues in Case 9-CA-7069 revolve aroundRespondent's efforts to stop its employees from wearingunion buttons on the job.The Respondentin itsbrief virtually admits the variousallegationsof the complaint setting forth the actions it hastaken to stop the wearing of union buttons on the job, butseeksto defend and justify its antiunion button actions onthe ground that they were made in the interest of protectingits aged and for the most part nonambulatory and ailingresidents from avoidable concern and worry over whatmight happen to them if the employees who looked aftertheir physical wants and comfort went on strike. For thatdefense the Respondent relies on the Board's recent deci-sion inEvergreen Nursing Home,198 NLRB No. 101.Briefly summarized the undisputed facts on the unionbutton issues are as follows. On June 15, 1972, some of theemployees at the plant began wearing blue union buttons ofabout thesizeof a quarter with white print reading "Local1199" in the middle and "Hospital Division AFL-CIO"around the border. Among the employeeswearing suchbuttons were the aforementioned Sandra Maurice and BettySuttles. Bruster by an interphone call on June 15 orderedSandra to remove her button. She complied. The next dayBetty was ordered to remove her button by her supervisor.She likewise complied. Later that same dayBruster calleda meetingof the midnight shift and instructed the employ-ees that they would not be allowed towear unionbuttonson worktime but that they would be free to wear their but-tons during breaks and lunch periods.Bruster issuedthe rule against the wearing of union but-tons on worktime because in his own words ". . .itwas anunnecessary exposure of the resident to outside problems,which they were all very concerned about. They worry everyday about their security and what would happen to them ifthe employees were to walk off. The emotional concern ofthe residents was my major concern."This statement by Bruster of his motivation for the an-tiunion button rule is credited. With hisexperience as chiefexecutive and administrator of the Home whoseresidentsaverage more than 80 years of age and who for the most partare nonambulatory and in somecases senile,I find thatBruster wasqualified and competent to judge thatmanifes-tations of union activities among the employees of theHome as evidenced by the wearing of union buttons wouldhave a tendency to worry and upset theHome's residents.Counsel for General Counsel produced no evidence to showthat theHome's residents would not be upset by the appear-ance of union buttons on the uniforms or clothing of theemployees who looked after them.At the time of Bruster's promulgation of the ruleagainstthe wearing of union buttons on worktime, the Home hadno similar rule againstthe wearing of buttons unrelated tounion activities, such as the so-called"Smile" buttons or 368DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Jesus Saves"button.The record shows that the Home'semployees were free to wear and have worn such buttons.The record further shows that the wearing of "Smile" orreligious buttons has no disturbing effect on the Home'sresidents whereas the display of union buttons on the per-sons of employees would have a worrying effect on theresidents.On July 17, 1972,Bruster fired Coram Miracle,a part-time food service porter who holds a full-time job elsewherein a union machine shop,because of his adamant refusal toremove his Local 1199 union button from his clothing. Mir-acle "moonlights"at the Home after work hours at hisregularjob.The discharge took placeon the veryfirst dayMiracle wore his union button,some 6 months after he hadstarted his part-time job at the Home. He has had perma-nent employment at his regular job for more than 20 yearsand is a staunch and strong supporter of unions. In hismoonlighting job at theRicklyHospital,Miracle's principledutywas to push food carts from the kitchen to the variousnurses'stations on the five floors of the Rickly facility.Miracle himself did not serve or wait on the residents, butcould be observedby anyresidents who happened to be inthe corridors while Miracle was delivering or returning thefood carts or mopping the floors of the corridors.About a week after his discharge,Bruster made Miraclean offer of reemployment on the condition that he refrainfrom wearing a union button while on duty at the Home.Miracle declined reemployment under that condition be-cause of his strong union feelings and sympathies.Discussion and ConclusionsAs noted, the Respondent admits that it promulgated arule againstthe wearing of union buttons on the job, thatit threatened to discharge employees who deliberately vio-lated the rule, and that it actually discharged Coram Mira-cle for his refusal to remove his union button from hisperson while on duty at the Home.Respondent's defense for these admitted actions is that itsprimary function and business purpose is to operate theHome for the comfort and care of its aged residents and thatthe antiunion button measures it has taken are necessary forthe protection of the mental and physical health of theresidents. The record sustains that defense. The basic factsshow that the average age of the 500 residents of the Homeis over 80 years; that nearly 50 of the residents are in their90's; and that virtually all of the 300residentswho occupythe Rickly facility are bedridden or mentally incapable ofcaring for their needs.For all practical purposes the Homeis the permanent residence for its residents as the conditionsfor admission to the Home is an inability to make a living,the need for a home, and the requirement that the applicanttransfer all his assets and income to the Home. Under thesecircumstances the residents are more meaningly describedas the wards of the Home to whom the management owesthe highest duty.The record stands undisputed that due to the advancedage and physical and mental deterioration of more thantwo-thirds of the residents, the Home has an establishedpolicy and rule that its employees must refrain from discuss-ing their personal problems or any other outside problemswith the residents in order to avoid upsetting them or caus-ing them unnecessary worry or concern. It was as an exten-sion of this general policy and rule that Bruster as theadministrator of the Home directed the employees to refrainfrom wearing union buttons on their persons while on duty.Bruster's uncontradicted testimony establishes that news ofunion activity among the employees at the Home, as evi-denced by the wearing of union buttons, would have atendency to worry and disturb the residents as to whatmight happen if the employees went on strike, as they areutterly dependent upon the employees of the institution fortheir daily food and care. Even without Bruster's testimony,as the trier of the facts I would infer and find from theadvanced ages of the residents and the serious physical andmental infirmities of the greater majority of the residentsthat the wearing of union buttons on the persons of theemployees would have a tendency to worry, disturb, andupset the residents.That the Respondent's rule against the wearing of unionbuttons was and is intended solely for the protection of thehealth of the residents and has no antiunion motivation isevident from the fact that while Bruster prohibited theHome's employees from wearing union buttons on the job,he let it be known, as shown by the testimony of employeesthemselves, that they were entirely at liberty to wear theirbuttons at rest breaks or during their lunch periods. Thusthe employees were free to show their solidity amongstthemselves by the wearing of union buttons, but were pro-hibited only from upsetting and exploiting the aged andinfirm residents by a showing of their union activitiesthrough the display of their union buttons on their persons.Although employees have a well-established right to wearunion insignia at work,10 it is equally well established thatin "special circumstances" an employer in the interest ofmaintainingproduction may lawfully prohibitthe wearingof such insignia."As in the instant case, the chief function of the Respon-dent is not production in the usual industrial sense of theterm, but rather the maintenance of the health and welfareof its aged and ailing permanent residents, I find and con-clude that the necessity to protect the health and welfare oftheHome's residents constitutes "special circumstances"justifying the Respondent's prohibition of the wearing ofunion insignia by the Home's employees while actually onduty. Accordingly, I will recommend the dismissal of allparts of the complaint in Case 9-CA-7069 that charge viola-tions of Section 8(a)(1) and (3) of the Act that stem fromRespondent's prohibition of the wearing of union insigniaon the persons of its employees while at work.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, the Ohio Masonic Home, an Ohio non-profit corporation, is an employer engaged in commerceand in operations affecting commerce as definedin Section10Republic Aviation Corporation v N L R B, 324 U S 793, 801-803 (1945)." Mayrath Co,132 NLRB1628, enfd 319F.2d 424 (C A 7, 1963);UnitedParcel Service, Inc,195 NLRB 441,Evergreen Nursing Home, supra THE OHIO MASONIC HOME2(6) and(7) of the Act,respectively.2.National Union of Hospital and Nursing Home Em-ployees, Local 1199H,an affiliate of Retail,Wholesale andDepartment Store Union,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3.By engaging in surveillance of employees engaged inactivity in behalf of the aforementioned Union,Respondenthas engaged in an unfair labor practice within the meaningof Section 8(a)(1) of the Act.4.ThatRespondent has not engaged in any of the otherunfair labor practices in violation of Section 8(a)(1) of theAct as alleged in the complaints in Cases9-CA-6964 and9-CA-7069.3695.By discharging Coram Miracle on July 17, 1972, Re-spondent has not engaged in unfair labor practices violativeof Section 8(a)(1) and(3) of the Act.6.The unfair labor practice described in paragraph 3above affects commerce within the meaning of Section 2(6)and (7)of the Act.THE REMEDYIt having been found that Respondent engaged in anunfair labor practice in violation of Section 8(a)(1) of theAct, it will be recommended that Respondent cease anddesist therefrom.[Recommended Order omitted from publication.]